In the

     United States Court of Appeals
                   For the Seventh Circuit
                      ____________________
Nos. 16-2212 & 16-3515
CEDRIC DUPREE,
                                                   Plaintiff-Appellant,

                                   v.

MARCUS HARDY, et al.,
                                                Defendants-Appellees.
B. MICHAEL SCHNEIDER,
                                                   Plaintiff-Appellant,

                                   v.

WILL COUNTY, ILLINOIS, et al.,
                                                Defendants-Appellees.
                      ____________________

         Appeals from the United States District Court for the
             Northern District of Illinois, Eastern Division.
 Nos. 1:13-cv-06528 & 08 C 3054 — John Robert Blakey & Thomas M.
                           Durkin, Judges.
                      ____________________

    SUBMITTED MARCH 27, 2017 — DECIDED JUNE 13, 2017

     We have agreed to decide these cases without oral argument because

the briefs and record adequately present the facts and legal arguments,
and oral argument would not significantly aid the court. See Fed. R. App.
P. 34(a)(2)(C).
2                                      Nos. 16-2212 & 16-3515

                    ____________________

    Before POSNER, SYKES, and HAMILTON, Circuit Judges.
    HAMILTON, Circuit Judge. We have consolidated for deci-
sion two cases in which the district judges and volunteer law-
yers generously gave uncooperative plaintiffs every oppor-
tunity to pursue their claims. In both cases the plaintiffs re-
sponded with further failures to cooperate with orderly liti-
gation. After showing more patience than necessary, the dis-
trict judges dismissed both cases for failure to prosecute. We
affirm both eminently reasonable decisions.
                Factual and Procedural Background
    We begin by describing Cedric Dupree’s lawsuit. Dupree
sued Illinois prison staff under 42 U.S.C. § 1983 for allegedly
prolonging his incarceration. Proceedings were protracted,
primarily because Dupree, who had been in and out of jail,
dropped out of contact with the district court and the lawyer
the court had recruited on his behalf. Early in the proceedings,
in October 2014, Judge Leinenweber granted Dupree’s request
for a lawyer and recruited Robert Sweeney to represent him.
    The case was reassigned to Judge Blakey, and in February
2015, the parties filed a joint status report. Sweeney reported
that he had been attempting to contact Dupree to prepare an
amended complaint, “but to date there has been no contact.”
According to the report, Dupree was seeking damages for “a
series of deprivations of his rights, most notably, being held
beyond the time he should have been released.” Judge Blakey
referred the case to Magistrate Judge Valdez to conduct a set-
tlement conference.
Nos. 16-2212 & 16-3515                                         3

    A series of status hearings followed. At a hearing in April
2015, attorney Sweeney could not attend, but “Defense coun-
sel . . . reported on Sweeney’s behalf that he had been unable
to make any contact with [Dupree], who was no longer incar-
cerated.” Magistrate Judge Valdez ordered Dupree to appear
personally at a status hearing the following month. He failed
to appear. Judge Valdez continued the hearing to July and or-
dered Dupree to appear at the next hearing with the warning
that if he did not, “this matter may be dismissed for want of
prosecution.” Sweeney was present for the July hearing but
Dupree again failed to appear. (Sweeney informed the judge
that he had personally mailed the order to Dupree’s last
known address and left him multiple voicemails but still had
not received any response.)
    Judge Valdez issued a report recommending that the case
be dismissed for want of prosecution. She explained that
Dupree had failed to communicate with his lawyer “in any
way” and that his “repeated failure to obey court orders to
appear demonstrate to this court’s satisfaction that he lacks
any intent to prosecute this case.” She warned Dupree that he
had 14 days to file objections to her report and recommenda-
tion. See Fed. R. Civ. P. 72(b)(2). No objection followed, and
Judge Blakey dismissed the case. Adopting the magistrate
judge’s report and recommendation, Judge Blakey agreed that
Dupree “persistently failed to appear in court, even when spe-
cifically ordered to do so.”
    Five months later, Dupree moved to reinstate the case, as-
serting that he had been released only recently after a year-
long incarceration. He stated that he had been rearrested in
November 2014, about a month after his counsel had been re-
cruited; that counsel falsely told the court that he had not been
4                                        Nos. 16-2212 & 16-3515

incarcerated; and that he had written to the court’s clerk to
inform the court that he was incarcerated. The district court
scheduled a hearing and directed Dupree to “be prepared . . .
to advise the Court of any information concerning [his] No-
vember 2014 incarceration.”
    Dupree then missed that hearing too. Judge Blakey waited
until the end of his motion call and called the case again.
Dupree still had not appeared. Not receiving any word from
Dupree, the judge denied the motion. Dupree arrived fifteen
minutes after the court had concluded its motion call. He
promptly filed a motion to reconsider, saying that he had been
late because of traffic. The judge reiterated that Dupree had
been late and declined to reconsider his earlier ruling.
    We now turn to Schneider’s suit, which also asserts a claim
that the defendants violated his constitutional rights by de-
taining him for too long. Schneider’s case has also been pro-
tracted. We have considered Schneider’s case twice before,
ruling both times that some of the claims could proceed. See
Schneider v. County of Will, 366 F. App’x 683, 684 (7th Cir. 2010);
Schneider v. County of Will, 528 F. App’x 590, 591 (7th Cir. 2013).
    Over the course of the case, Schneider has tried repeatedly
to disqualify the defendants’ counsel. Nine times he asked the
district court to disqualify the defendants’ attorneys or to treat
the county as if it had not appeared. He argued that the Will
County State’s Attorney did not comply with Illinois law
when he appointed two private attorneys to defend the
county in this suit. The district court denied each request.
Schneider also filed an interlocutory appeal on this issue,
which we denied as premature. See Schneider v. County of Will,
No. 14-3605, slip. op. (7th Cir. Jan. 22, 2015).
Nos. 16-2212 & 16-3515                                         5

    In the meantime, Schneider neglected to prepare his case
for trial. He failed to attend a witness’s deposition that oc-
curred near his home on the same day that he drove more
than 40 miles to the courthouse to file one of his motions to
disqualify defense counsel. He also did not respond to de-
fense counsel’s communications regarding a pretrial memo-
randum. Finally, disobeying court orders, he failed to submit
a witness list, exhibit list, proposed jury instructions, pro-
posed voir dire questions, or his objections to the defendants’
pretrial submissions.
    The defendants moved to dismiss the suit for failure to
prosecute. The district court took the motion under advise-
ment but meanwhile gave Schneider another chance by con-
tinuing the trial date and recruiting an attorney to help him
prepare. Three months later, though, the court granted that
attorney’s request to withdraw. The recruited attorney stated
that she had been unable to convince Schneider to attend any
meetings to prepare for trial and had not heard from him in
months. Yet during that time, Schneider had continued to try
to disqualify the defendant’s counsel by filing a petition for a
writ of mandamus with the Illinois Supreme Court, which
that court eventually denied.
    The district court ran out of patience with Schneider when
he charged out of the final pretrial conference. Before the con-
ference, Judge Durkin had warned Schneider that he would
dismiss the case if Schneider did not appear. Schneider came
to the conference but asked to postpone the trial until the Illi-
nois Supreme Court ruled on his mandamus petition. When
the judge denied that request, noting that he had already con-
tinued the trial date several times, Schneider “literally threw”
a motion to recuse the judge at the courtroom deputy and told
6                                        Nos. 16-2212 & 16-3515

the judge “you’re recused.” Schneider then asked to be ex-
cused. Responding more calmly than most judges likely
would, Judge Durkin reminded Schneider that he would dis-
miss the suit if Schneider left the conference early. Schneider
“abruptly left” anyway. The judge denied Schneider’s motion
for recusal and dismissed the case with prejudice for failure
to prosecute.
                              Analysis
   We commend the judges and the volunteer lawyers whom
they recruited for their efforts to ensure that Dupree and
Schneider had fair chances to have their claims heard in court.
Consistent with the highest standards of professionalism,
there is a long tradition in the courts of this circuit among law-
yers who are willing to give of their time and skill to represent
indigent civil parties. Such efforts pro bono publico (“for the
public good”) benefit the clients, the lawyers, and the courts.
    There are limits, however. The clients who benefit from
this volunteer service can be expected, like any clients, to meet
their basic obligations as a party to a lawsuit: to communicate
with their lawyers and to cooperate with the discovery and
case management process. We recognize that things can hap-
pen in a person’s life that may interfere with the ability to par-
ticipate from time to time. Trial judges have considerable lee-
way in exercising their judgment in dealing with such prob-
lems. With a party’s repeated or willful failures to fulfill his or
her obligations, courts and recruited counsel can take appro-
priate remedial action, which may include withdrawal of
counsel and/or dismissal of the case.
Nos. 16-2212 & 16-3515                                              7

     The statute governing in forma pauperis proceedings in
federal courts authorizes a district court to request an attor-
ney to represent any person unable to afford counsel. 28
U.S.C. § 1915(e)(1). In Pruitt v. Mote, 503 F.3d 647, 653–59 (7th
Cir. 2007) (en banc), we laid out the factors district courts
should consider when deciding whether to recruit counsel in
a civil case. We emphasized in Pruitt that § 1915(e)(1) does not
create a right to counsel in civil cases. Id. at 657. District courts
need not reward with free counsel people who are unwilling
to meet their obligations as parties. The valuable help of vol-
unteer lawyers is a limited resource. It need not and should
not be squandered on parties who are unwilling to uphold
their obligations — to stay in communication with the court
and their lawyers, to cooperate in the discovery process, and
to show up for court hearings and conferences when their per-
sonal presence is needed.
    The district judges in these cases showed more patience
than we require, and they had ample reason to dismiss the
suits. See Kasalo v. Harris & Harris, Ltd., 656 F.3d 557, 561 (7th
Cir. 2011). The judges tolerated repeated and substantial non-
compliance with deadlines after warning against disobedi-
ence. We should not be understood as criticizing the judges’
patience. They were closer to the situations than we are, and
dealing with such problems is properly left to the discretion
of the trial judge. The judges, volunteer lawyers, and oppos-
ing lawyers and parties all had their time wasted. Also, be-
cause both plaintiffs were proceeding in forma pauperis in the
district court, a financial sanction as an alternative to dismis-
sal was unlikely to be effective. See Secrease v. Western & South-
ern Life Ins. Co., 800 F.3d 397, 402 (7th Cir. 2015); Rivera v. Drake,
767 F.3d 685, 687 (7th Cir. 2014).
8                                        Nos. 16-2212 & 16-3515

    Dupree failed to appear at two status hearings in his case
despite being ordered to appear personally and warned of the
possible consequences if he did not. Though the judge did not
know that Dupree might have been incarcerated at that time,
once the judge found out, he gave Dupree yet another chance
to appear. Dupree wasted that chance by not showing up to
court, both at the scheduled time and afterward, when the
judge called the case again later in the morning. The sanction
of dismissal is appropriate for plaintiffs like Dupree “who fail
to attend multiple hearings and have been warned of the pos-
sibility of dismissal.” McInnis v. Duncan, 697 F.3d 661, 664 (7th
Cir. 2012); see Fischer v. Cingular Wireless, LLC, 446 F.3d 663,
666 (7th Cir. 2006); Ball v. City of Chicago, 2 F.3d 752, 753, 760
(7th Cir. 1993). We are also familiar with Chicago traffic,
which Dupree blamed for his last failure to appear, but by that
time Dupree’s repeated failures to appear had exhausted the
court’s patience and his own credibility with the court.
   As for Schneider, he had delayed the trial, violated the
court’s orders to supply critical information to the defendants,
ignored its warning that leaving the final pretrial conference
would lead to dismissal, and offered no legitimate excuse for
his contemptuous behavior. When the district court re-
sponded to Schneider’s behavior by recruiting a lawyer for
him, Schneider continued his refusal to cooperate. A court
may dismiss an action if a party “is substantially unprepared
to participate—or does not participate in good faith—in [a
pretrial] conference.” Fed. R. Civ. P. 16(f)(1)(B), 37(b)(2)(A)(v).
This history amply supported dismissal in Schneider’s case.
   We turn to the remaining arguments on appeal. Dupree
challenges the district court’s denial of his Rule 60(b) motion
Nos. 16-2212 & 16-3515                                        9

to reinstate. We cannot meaningfully review that decision be-
cause Dupree has not provided a transcript of the hearing in
which the court explained its reasons for denying the motion.
See Fed. R. App. P. 10(b)(2); Hicks v. Avery Drei, 654 F.3d 739,
743–44 (7th Cir. 2011). Schneider does not deny that he failed
to prosecute. He contends only that the district court erred by
refusing to disqualify the defendants’ counsel. He has made
this frivolous argument to us before, in a separate suit. See
Schneider v. County of Will, 123 F. App’x 715, 716–17 (7th Cir.
2005). As we previously decided, Schneider does not have
standing to disqualify the attorneys because he cannot show
that their representation of the county harmed him in any
way. See O’Connor v. Jones, 946 F.2d 1395, 1399–1401 (8th Cir.
1991) (concluding prisoner did not have standing to disqual-
ify private law firms hired as special assistant attorneys gen-
eral).
  Accordingly, in these appeals both district court judg-
ments are
                                                   AFFIRMED.